NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50602

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00229-R-1

  v.
                                                 MEMORANDUM*
MICHAEL DANELLE CLARKSON,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                           Submitted October 7, 2014**
                              Pasadena, California

Before: TALLMAN, BEA, and FRIEDLAND, Circuit Judges.

       Michael Clarkson appeals the district court’s decision denying his motion to

suppress evidence that officers found while conducting a probation search of

Clarkson’s home. Clarkson argues that the officers needed reasonable suspicion to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
search his home, and that the officers did not have reasonable suspicion before

entering his home. We need not decide what level of suspicion was required, or

whether the officers had the requisite level of suspicion. At the time of the search,

our precedent authorized suspicionless searches of probationer’s homes. See

Sanchez v. Canales, 574 F.3d 1169, 1174 & n.3 (9th Cir. 2009), overruled by

United States v. King, 687 F.3d 1189 (9th Cir. 2012) (en banc). The discovered

evidence is therefore not subject to the exclusionary rule even if the search was

unlawful. See Davis v. United States, 131 S. Ct. 2419, 2423–24 (2011)

(“[S]earches conducted in objectively reasonable reliance on binding appellate

precedent are not subject to the exclusionary rule.”).

      Clarkson also argues that the officers did not have probable cause that the

searched residence was Clarkson’s home and that officers obtained incriminating

statements from Clarkson in violation of his Miranda rights. Clarkson waived

these arguments because he neither raised them below nor preserved the right to

make them on appeal in his plea agreement. See United States v. Hawkins, 249
F.3d 867, 872 (9th Cir. 2001) (“The failure to raise a particular ground in support

of a motion to suppress constitutes a waiver of that challenge.”); United States v.

Bynum, 362 F.3d 574, 583 (9th Cir. 2004) (holding that when a defendant reserves




                                          2
the right to appeal only the order on a motion to suppress, he “waive[s] his right to

appeal all grounds not addressed in that order”).

      AFFIRMED.




                                          3